 

CONFIDENTIAL

 

EQUITY PLEDGE AGREEMENT

 

AMONG

 

MS. WERAYA LIMPASUTHUM

 

MS. KANITTHA THARANUT

 

DSWISS (HK) LIMITED

 

AND

 

DS ASIA CO., LTD.

 

JUNE 27, 2016

 

 

 

 

EQUITY PLEDGE AGREEMENT

 

This EQUITY PLEDGE AGREEMENT (hereinafter, this “AGREEMENT”) is entered into in
Thailand as of JUNE 27, 2016 by and among the following Parties:

 

(1) MS. WERAYA LIMPASUTHUM

 

ADDRESS: [Redacted]

 

IDENTITY CARD NUMBER: [Redacted]

 

(2) MS. KANITTHA THARANUT

 

ADDRESS: [Redacted]

 

IDENTITY CARD NUMBER: [Redacted]

 

(3) DSWISS (HK) LIMITED. (“DSHK”)

 

REGISTERED ADDRESS: Rm 405, 4/F Energy Plaza, Tsim Sha Tsui East, Kowloon, Hong
Kong

 

(4) DS ASIA CO., LTD. (“DSAC”)

 

REGISTERED ADDRESS: 268/24 Soi Tao Pun Junction, Pracharat Rd., Bangsue, Bangkok
10800 Thailand

 

(The above parties shall hereinafter be individually referred to as a “PARTY”
and collectively, “PARTIES”.

 

Ms. Weraya Limpasuthum, Ms. Kanittha Tharanut hereinafter referred to as an
“PLEDGOR” individually, and collectively, the “PLEDGORS”; DSHK hereinafter
referred to as a “PLEDGEE”.)

 

WHEREAS:

 

(1) As of the date of this Agreement, Ms. Weraya Limpasuthum, Ms. Kanittha
Tharanut and DSHK are the enrolled Shareholderss of DSAC, legally holding all
the equity in DSAC, of which DSHK holding 49% interest, Ms. Weraya Limpasuthum
holding 41% and Ms. Kanittha Tharanut holding 10%.

 

(2) Pursuant to the Call Option Agreement dated as of JUNE 27, 2016 among DSHK ,
DSAC and the Pledgors (hereinafter, the “CALL OPTION AGREEMENT”), the Pledgors
shall transfer part or all of the equity interest of the DSAC to DSHK and/or any
other entity or individual designated by DSHK at the request of the DSHK.

 

(3) Pursuant to the Shareholders’ Voting Right Proxy Agreement dated as of JUNE
27, 2016 among DSHK, DSAC and the Pledgors (hereinafter, the “PROXY AGREEMENT”),
Pledgors has already irrevocably entrusted the personnel designated by DSHK then
with full power to exercise on their behalf all of her Shareholders’ voting
rights in DSAC.

 

(4) Pursuant to the Management Services Agreement dated as of JUNE 27, 2016
among DSHK and DSAC (hereinafter, the “SERVICE AGREEMENT”), DSAC has already
engaged DSHK exclusively to provide them with relevant management and
consultation and other services, for which the DSAC will respectively pay DSHK
services accordingly.

 

(5) As security for performance by the Pledgors of the Contract Obligations (as
defined below) and repayment of the Guaranteed Liabilities (as defined below),
the Pledgors agree to pledge all of her DSAC Equity to the Pledgee and grants
the Pledgee the right to request for repayment in first priority and DSAC agrees
such equity pledge arrangement.

 

THEREFORE, the Parties hereby have reached the following agreement upon mutual
consultations:

 

 

 

 

ARTICLE 1 - DEFINITION

 

1.1 Except as otherwise construed in the context, the following terms in this
Agreement shall be interpreted to have the following meanings:

 

“CONTRACT OBLIGATIONS” shall mean all contractual obligations of Pledgors under
the Call Option Agreement , Proxy Agreement and this Agreement; all contractual
obligations of DSAC under the Management Services Agreement, Call Option
Agreement, Proxy Agreement and this Agreement.

 

“GUARANTEED LIABILITIES” shall mean all direct, indirect and consequential
losses and losses of foreseeable profits suffered by Pledgee due to any
Breaching Event (as defined below) of Pledgors, and all fees incurred by Pledgee
for the enforcement of the Contractual Obligations of Pledgors.

 

“TRANSACTION AGREEMENTS” shall mean the Call Option Agreement and the Proxy
Agreement in respect of Pledgors; the Management Services Agreement, and Proxy
Agreement in respect of DSAC.

 

“BREACHING EVENT” shall mean any breach by Pledgors of her Contract Obligations
under the Proxy Agreement, Call Option Agreement or this Agreement; any breach
by DSAC of its Contract Obligations under the Service Agreement, Call Option
Agreement and/or Proxy Agreement.

 

“PLEDGED PROPERTY” shall mean all of the equity interests in DSAC which are
legally owned by the Pledgors as of the effective date hereof and is to be
pledges by her to the Pledgee according to provisions hereof as the security for
the performance by her and DSAC of their Contractual Obligations, and the
increased capital contribution and equity interest described in Articles 2.6 and
2.7 hereof;

 

“LAWS OF THAILAND” shall mean the then valid laws, administrative regulations,
administrative rules, local regulations, judicial interpretations and other
binding regulatory documents of Thailand.

 

1.2 The references to any laws of Thailand here in shall be deemed:

 

(1) to include the references to the amendments, changes, supplements and
reenactments of such law, irrespective of whether they take effect before or
after the formation of this Agreement; and

 

(2) to include the references to other decisions, notices or regulations enacted
in accordance therewith or effective as a result thereof.

 

1.3 Except as otherwise stated in the context herein, all references to an
Article, clause, item or paragraph shall refer to the relevant part of this
Agreement.

 

ARTICLE 2 - EQUITY PLEDGE

 

2.1 Each Pledgor hereby agrees to pledge the Pledged Property, which she legally
owns and has the right to dispose of, to Pledgee according to the provisions
hereof as the security for the performance of the Contract Obligations and the
repayment of the Guaranteed Liabilities. DSAC hereby agrees that the Pledgors
legally holding equity interest in it to pledge the Pledged Property to the
Pledgee according to the provisions hereof.

 

2.2 Each Pledgor hereby undertakes that she will be responsible for, recording
the arrangement of the equity pledge hereunder (hereinafter, the “EQUITY
PLEDGE”) on the Shareholders register of DSAC on the date hereof, and will do
its best endeavor to make registration with registration authorities of industry
and commerce of DSAC. DSAC undertakes that it will do its best to cooperate with
the Pledgors to complete the registration with authorities of industry and
commerce under this Article.

 

2.3 During the valid term of this Agreement, except for the willful misconduct
or gross negligence of Pledgee which has direct cause and effect relationship
the reduction in value of the Pledged Property, Pledgee shall not be liable in
any way to, nor shall Pledgors have any right to claim in any way or propose any
demands on Pledgee, in respect of the said reduction in value of the Pledged
Property.

 

 

 

 

2.4 To the extent not violating provision of Article 2.3 above, in case of any
possibility of obvious reduction in value of the Pledged Property which is
sufficient to jeopardize Pledgee’s rights, Pledgee may at any time auction or
sell off the Pledged Property on behalf of Pledgors, and discuss with Pledgors
to use the proceeds from such auction or sale-off as pre-repayment of the
Guaranteed Liabilities, or may submit such proceeds to the local notary
institution where Pledgee are domiciled (any fees incurred in relation thereto
shall be borne by Pledgors).

 

2.5 DSHK as Pledgee shall be deemed to have created the encumbrance of first
order in priority on the Pledged Property, and in case of any Breaching Event,
Pledgee shall have the right to dispose of the Pledged Property in the way set
out in Article 4 hereof.

 

2.6 Only upon prior consent by Pledgee shall Pledgors be able to increase their
capital contribution to any or all of the DSAC. Further capital contribution
made by Pledgors in DSAC shall also be part of the Pledged Property.

 

2.7 Only upon prior consent by Pledgee shall Pledgors be able to receive
dividends or share profits from the Pledged Property. The dividends or the
profits received by Pledgors from the Pledged Property shall be deposited into
Pledgee’s bank account designated by Pledgee respectively, to be under the
supervision of Pledgee and used as the Pledged Property to repay in priority the
Guaranteed Liabilities.

 

2.8 Pledgors agree to bear liabilities to Pledgee upon occurrence of any
Breaching Event on the DSAC and Pledgee shall have the right, upon occurrence of
the Breaching Event, to dispose of any Pledged Property of either of Pledgors in
accordance with the provisions hereof.

 

ARTICLE 3 - RELEASE OF PLEDGE

 

In respect of equity interest of DSAC, upon full and complete performance by
Pledgors of all of their Contractual Obligations, Pledgee shall, at the request
of Pledgors, release the pledge created on DSAC under this Agreement, and shall
cooperate with Pledgors to go through the formalities to cancel the record of
the Equity Pledge in the Shareholders register of DSAC, with the reasonable fees
incurred in connection with such release to be borne by Pledgee with the same
proportion.

 

ARTICLE 4 - DISPOSAL OF THE PLEDGED PROPERTY

 

4.1 Pledgors, DSAC and Pledgee hereby agree that, in case of any Breaching
Event, Pledgee shall have the right to exercise, upon giving written notice to
Pledgors, all of the remedial rights and powers enjoyable by them under laws of
Thailand, including but not limited to being repayment in priority with proceeds
from auctions or sale-offs of the Pledged Property. Pledgee shall not be liable
for any loss as the result of their reasonable exercise of such rights and
powers.

 

4.2 Pledgee shall have the right to designate in writing its legal counsel or
other agents to exercise on their respective behalf any and all rights and
powers set out above, and neither Pledgors nor DSAC shall oppose thereto.

 

4.3 The reasonable costs incurred by Pledgee in connection with their exercise
of any and all rights and powers set out above shall be borne by Pledgors, and
Pledgee shall have the right to deduct the costs actually incurred from the
proceeds that they acquire from the exercise of the rights and powers.

 

4.4 The proceeds that Pledgee acquire from the exercise of their respective
rights and powers shall be used in the priority order as follows:

 

- First, to pay any cost incurred in connection with the disposal of the Pledged
Property and the exercise by Pledgee of their respective rights and powers
(including remuneration paid to their respective legal counsels and agents);

 

- Second, to pay any taxes and levies payable for the disposal of the Pledged
Property; and

 

- Third, to repay Pledgee for the Guaranteed Liabilities.

 

 

 

 

In case of any balance after payment of the above amounts, Pledgee shall return
the same to Pledgors according to the relevant laws and rules or submit the same
to the local notary institution where Pledgee are domiciled (any fees incurred
in relation thereto shall be borne by Pledgors).

 

ARTICLE 5 - FEES AND COSTS

 

All costs actually incurred in connection with the establishment of the Equity
Pledge hereunder, including but not limited to stamp duties, any other taxes,
all legal fees, etc shall be borne by Pledgee with the same proportion.

 

ARTICLE 6 - CONTINUITY AND NO WAIVE

 

The Equity Pledge hereunder is a continuous guarantee, with its validity to
continue until the full performance of the Contractual Obligations or the full
repayment of the Guaranteed Liabilities. Neither exemption or grace period
granted by Pledgee to Pledgors in respect of their breach, nor delay by Pledgee
in exercising any of their rights under this Agreement shall affect the rights
of Pledgee under this Agreement, relevant laws of Thailand, the rights of
Pledgee to demand at anytime thereafter the strict performance of this Agreement
by Pledgors or the rights Pledgee may be entitled to due to subsequent breach by
Pledgors of the obligations under this Agreement.

 

ARTICLE 7 - REPRESENTATIONS AND WARRANTIES BY PLEDGORS

 

Each of Pledgors hereby represents and warrants to Pledgee as follows:

 

7.1 Each Pledgor is a Thai citizen with full capacity, with full and independent
legal status and legal capacity to execute, deliver and perform this Agreement,
and may act independently as a litigant party. The Pledgors has full power and
authorization to execute and deliver this Agreement and all the other documents
to be entered into by it in relation to the transaction referred to herein, and
it has the full power and authorization to complete the transaction referred to
herein.

 

7.2 All reports, documents and information concerning Pledgors and all matters
as required by this Agreement which are provided by Pledgors to Pledgee before
this Agreement comes into effect are true, correct and effective in all material
aspects as of the execution hereof.

 

7.3 At the time of the effectiveness of this Agreement, Pledgors are the sole
legal owner of the Pledged Property, with no existing dispute whatever
concerning the ownership of the Pledged Property. Pledgors have the right to
dispose of the Pledged Property or any part thereof.

 

7.4 Except for the encumbrance set on the Pledged Property hereunder and the
rights set under the Transaction Agreements, there is no other encumbrance or
third party interest set on the Pledged Property.

 

7.5 The Pledged Property is capable of being pledged or transferred according to
the laws, and Pledgors have the full right and power to pledge the Pledged
Property to Pledgee according to this Agreement.

 

7.6 This Agreement constitutes the legal, valid and binding obligations on
Pledgors when it is duly executed by Pledgors.

 

7.7 Any consent, permission, waive or authorization by any third person, or any
approval, permission or exemption by any government authority, or any
registration or filing formalities (if required by laws) with any government
authority to be handled or obtained in respect of the execution and performance
hereof and the Equity Pledge hereunder have already been handled or obtained,
and will be fully effective during the valid term of this Agreement.

 

7.8 The execution and performance by Pledgors of this Agreement are not in
violation of or conflict with any laws applicable to them, or any agreement to
which they are a party or which has binding effect on their assets, any court
judgment, any arbitration award, or any administration authority decision.

 

7.9 The pledge hereunder constitutes the encumbrance of first order in priority
on the Pledged Property.

 

 

 

 

7.10 All taxes and fees payable in connection with acquisition of the Pledged
Property have already been paid in full amount by Pledgors.

 

7.11 There is no pending or, to the knowledge of Pledgors, threatened
litigation, legal process or demand by any court or any arbitral tribunal
against Pledgors, or their property, or the Pledged Property, nor is there any
pending or, to the knowledge of Pledgors, threatened litigation, legal process
or demand by any government authority or any administration authority against
Pledgors, or their property, or the Pledged Property, which is of material or
detrimental effect on the economic status of Pledgors or their capability to
perform the obligations hereunder and the Guaranteed Liabilities.

 

7.12 Pledgors hereby warrant to Pledgee that the above representations and
warranties will remain true, correct and effective at any time and under any
circumstance before the Contractual Obligations are fully performed or the
Guaranteed Liabilities are fully repaid, and will be fully complied with.

 

ARTICLE 8 - REPRESENTATIONS AND WARRANTIES

BY DSAC

 

DSAC hereby represents and warrants to Pledgee as follows:

 

8.1 DSAC is a limited liability corporation duly incorporated and validly
existing under laws of Thailand, with full capacity of disposition and has
obtained due authorization to execute, deliver and perform this Agreement and
can independently be a subject of actions.

 

8.2 All reports, documents and information concerning Pledged Property and all
matters as required by this Agreement which are provided by DSAC to Pledgee
before this Agreement comes into effect are true, correct and effective in all
material aspects as of the execution hereof.

 

8.3 All reports, documents and information concerning Pledged Property and all
matters as required by this Agreement which are provided by DSAC to Pledgee
after this Agreement comes into effect are true, correct and effective in all
material aspects upon provision.

 

8.4 This Agreement constitutes the legal, valid and binding obligations on DSAC
when it is duly executed by DSAC.

 

8.5 It has full right and authorization to execute and deliver this Agreement
and other documents relating to the transaction as stipulated in this Agreement
and to be executed by them. It also has full right and authorization to complete
the transaction stipulated in this Agreement.

 

8.6 There is no pending or, to the knowledge of DSAC, threatened litigation,
legal process or demand by any court or any arbitral tribunal against DSAC, or
their property (including but are not limited to the Pledged Property), nor is
there any pending or, to the knowledge of DSAC, threatened litigation, legal
process or demand by any government authority or any administration authority
against DSAC, or their property (including but are not limited to the Pledged
Property), which is of material or detrimental effect on the economic status of
DSAC or their capability to perform the obligations hereunder and the Guaranteed
Liabilities.

 

8.7 DSAC hereby warrants to Pledgee that the above representations and
warranties will remain true, correct and effective at any time and under any
circumstance before the Contractual Obligations are fully performed or the
Guaranteed Liabilities are fully repaid, and will be fully complied with.

 

ARTICLE 9 - UNDERTAKINGS BY PLEDGORS

 

Each of Pledgors hereby individually undertakes to Pledgee as follows:

 

9.1 Without the prior written consent by Pledgee, Pledgors shall not establish
or permit to establish any new pledge or any other encumbrance on the Pledged
Property.

 

 

 

 

9.2 Without first giving written notice to Pledgee and having Pledgee’s prior
written consent, Pledgors shall not transfer the Pledged Property, and any
attempt by Pledgors to transfer the Pledged Property shall be null and void. The
proceeds from transfer of the Pledged Property by Pledgors shall be used to
repay to Pledgee in advance the Guaranteed Liabilities or submit the same to the
third party agreed with Pledgee.

 

9.3 In case of any litigation, arbitration or other demand which may affect
detrimentally the interest of Pledgors or Pledgee under the Transaction
Agreements and hereunder or the Pledged Property, Pledgors undertake to notify
Pledgee thereof in writing as soon as possible and promptly and shall take, at
the reasonable request of Pledgee, all necessary measures to ensure the pledge
interest of Pledgee in the Pledged Property.

 

9.4 Pledgors shall not carry on or permit any act or action which may affect
detrimentally the interest of Pledgee under the Transaction Agreements and
hereunder or the Pledged Property.

 

9.5 Pledgors guarantees that they shall, at the reasonable request of Pledgee,
take all necessary measures and execute all necessary documents (including but
not limited to supplementary agreement hereof) in respect of ensuring the pledge
interest of Pledgee in the Pledged Property and the exercise and realization of
the rights thereof.

 

9.6 In case of assignment of any Pledged Property as the result of the exercise
of the right to the pledge hereunder, Pledgors guarantee that they will take all
necessary measures to realize such assignment.

 

ARTICLE 10 - UNDERTAKINGS BY DSAC

 

10.1 Any consent, permission, waive or authorization by any third person, or any
approval, permission or exemption by any government authority, or any
registration or filing formalities (if required by laws) with any government
authority to be handled or obtained in respect of the execution and performance
hereof and the Equity Pledge hereunder will be cooperated to handle or obtain by
DSAC to their best and will be ensured to remain full effective during the valid
term of this Agreement.

 

10.2 Without the prior written consent by Pledgee, DSAC shall not cooperate to
establish or permit to establish any new pledge or any other encumbrance on the
Pledged Property.

 

10.3 Without having Pledgee’s prior written consent, DSAC shall not cooperate to
transfer or permit to transfer the Pledged Property.

 

10.4 In case of any litigation, arbitration or other demand which may affect
detrimentally the interest of DSAC or Pledgee under the Transaction Agreements
and hereunder or the equity of DSAC as the Pledged Property, DSAC undertake to
notify Pledgee thereof in writing as soon as possible and promptly and shall
take, at the reasonable request of Pledgee, all necessary measures to ensure the
pledge interest of Pledgee in the Pledged Property.

 

10.5 DSAC shall not carry on or permit any act or action which may affect
detrimentally the interest of Pledgee under the Transaction Agreements and
hereunder or the Pledged Property.

 

10.6 DSAC shall provide Pledgee with the financial statement of the last
calendar season within the first month of each calendar season, including but
are not limited to the balance sheet, the income statement and the statement of
cash flow.

 

10.7 DSAC guarantee that they shall, at the reasonable request of Pledgee, take
all necessary measures and execute all necessary documents (including but not
limited to supplementary agreement hereof) in respect of ensuring the pledge
interest of Pledgee in the Pledged Property and the exercise and realization of
the rights thereof.

 

10.8 In case of assignment of any Pledged Property as the result of the exercise
of the right to the pledge hereunder, DSAC guarantee that they will take all
necessary measures to realize such assignment.

 

 

 

 

ARTICLE 11 - ENCUMBRANCE OF FIRST ORDER IN PRIORITY

 

11.1 DSHK has the encumbrance of first order in priority on any and all Pledged
Property. Pursuant to the stipulations of the Transaction Agreement, any
Breaching Event under any Transaction Agreement shall result in the occurrence
of Breaching Event under other Transaction Agreement, DSHK shall claim the
pledge interest hereunder to Pledgors relevant to the Breaching Event, and be
repaid in priority in the proportion of their respective security amount from
the proceeds obtained according to the disposal of Pledged Property stipulated
in Article 4 hereof.

 

ARTICLE 12 - CHANGE OF CIRCUMSTANCES

 

12 As supplement and subject to compliance with other terms of the Transaction
Agreements and this Agreement, in case that at any time the promulgation or
change of any laws of Thailand, regulations or rules, or change in
interpretation or application of such laws, regulations and rules, or the change
of the relevant registration procedures enables Pledgee to believe that it will
be illegal or in conflict with such laws, regulations or rules to further
maintain the effectiveness of this Agreement and/or dispose of the Pledged
Property in the way provided herein, Pledgors and DSAC shall, at the written
direction of Pledgee and in accordance with the reasonable request of Pledgee,
promptly take actions and/or execute any agreement or other document, in order
to:

 

(1) keep this Agreement remain in effect;

(2) facilitate the disposal of the Pledged Property in the way provided herein;
and/or

(3) maintain or realize the intention or the guarantee established hereunder.

 

ARTICLE 13 - EFFECTIVENESS AND TERM OF THIS AGREEMENT

 

13.1 This Agreement shall become effective upon this Agreement is duly executed
by Pledgors, DSAC and Pledgee

 

13.2 This Agreement shall have its valid term until the full performance of the
Contractual Obligations or the full repayment of the Guaranteed Liabilities.

 

ARTICLE 14 - NOTICE

 

14.1 Any notice, request, demand and other correspondences made as required by
or in accordance with this Agreement shall be made in writing and delivered to
the relevant Party.

 

14.2 The abovementioned notice or other correspondences shall be deemed to have
been delivered when it is transmitted if transmitted by facsimile or telex; it
shall be deemed to have been delivered when it is delivered if delivered in
person; it shall be deemed to have been delivered five (5) days after posting
the same if posted by mail.

 

ARTICLE 15 – MISCELLANEOUS

 

15.1 Pledgee may, upon notice to Pledgors but not necessarily with Pledgors’
consent, assign Pledgee’s rights and/or obligations hereunder to any third
party; provided that Pledgors may not, without Pledgee’s prior written consent,
assign Pledgors’ rights, obligations and/or liabilities hereunder to any third
party. Successors or permitted assignees (if any) of Pledgors shall continue to
perform the obligations of Pledgors under this Agreement.

 

15.2 This Agreement shall be prepared in English language.

 

15.3 The formation, validity, execution, amendment, interpretation and
termination of this Agreement shall be subject to laws of Thailand.

 

15.4 Any disputes arising from and in connection with this Agreement shall be
settled through consultations among the Parties involved, and if the Parties
involved fail to reach an agreement regarding such a dispute within thirty (30)
days of its occurrence, such dispute shall be submitted to Thailand Arbitration
Center for arbitration in Bangkok accordance with the arbitration rules of such
commission, and the arbitration award shall be final and binding on all the
Parties involved.

 

 

 

 

15.5 Any rights, powers and remedies empowered to any Party by any provisions
herein shall not preclude any other rights, powers and remedies enjoyed by such
Party in accordance with laws and other provisions under this Agreement, and the
exercise of its rights, powers and remedies by a Party shall not preclude its
exercise of its other rights, powers and remedies by such Party.

 

15.6 Any failure or delay by a Party in exercising any of its rights, powers and
remedies hereunder or in accordance with laws (hereinafter, the “PARTY’S
RIGHTS”) shall not lead to a waiver of such rights, and the waiver of any single
or partial exercise of the Party’s Rights shall not preclude such Party from
exercising such rights in any other way and exercising the remaining part of the
Party’s Rights.

 

15.7 The titles of the Articles contained herein shall be for reference only,
and in no circumstances shall such titles be used in or affect the
interpretation of the provisions hereof.

 

15.8 Each provision contained herein shall be severable and independent from
each of other provisions, and if at any time any one or more articles herein
become invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions herein shall not be affected as a
result thereof.

 

15.9 This Agreement shall substitute any other documents on the same subject
executed by relevant Parties hereof once duly executed.

 

15.10 Any amendments or supplements to this Agreement shall be made in writing.
Except for assignment by Pledgee of its rights hereunder according to Article
15.1 of this Agreement, the amendments or supplements to this Agreement shall
take effect only when properly signed by the Parties to this Agreement.

 

15.11 This Agreement shall be binding on the legal successors of the Parties.

 

15.12 At the time of execution hereof, each of Pledgors shall sign respectively
a power of attorney (as set out in Appendix I hereto, hereinafter, the “POWER OF
ATTORNEY”) to authorize any person designated by DSHK to sign on her behalf
according to this Agreement any and all legal documents necessary for the
exercise by Pledgee of DSHK’s rights hereunder. Such Power of Attorney shall be
delivered to DSHK to keep in custody and, when necessary, DSHK may at any time
submit the Power of Attorney to the relevant government authority.

 

[The remainder of this page is left blank]

 

 

 

 

IN WITNESS HEREOF, the Parties have caused this Call Option Agreement to be
executed in Thailand as of the date first herein above mentioned.

 

Weraya Limpasuthum (Shareholder of DS ASIA CO., LTD)         Signature by: /s/
Weraya Limpasuthum         Kanittha Tharanut (Shareholder of DS ASIA CO., LTD)  
      Signature by: /s/ Kanittha Tharanut  

 

For and on behalf of

DSWISS (HK) LIMITED (Company chop)

 

Signature by: /s/ Leong Ming Chia   Name: Leong Ming Chia   Position: Authorized
Representative  

 

For and on behalf of

DS ASIA CO., LTD. (Company chop)

 

Signed by: /s/ Weraya Limpasuthum   Name: Weraya Limpasuthum   Position:
Authorized Representative  

 

 

 

 

APPENDIX I:

 

FORMAT OF THE POWER OF ATTORNEY

 

I, _________________________, hereby entrusts ______________________, [with
his/her identity card number ____________,] to be my authorized trustee to sign
on my behalf all legal documents necessary or desirous for DSWISS (HK) LIMITED
to exercise their rights under the Equity Pledge Agreement between them, myself
and DS ASIA CO., LTD..

 

Signature:

Date:

 

 

 

 

 

 

